DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 12-16, 18, and 21-32 are pending.
Claim 17 has been cancelled.
Claim 32 is withdrawn from consideration as it is directed to non-elected specie as the elected specie does not include a warhead moiety.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-18, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Numerous “substituted or unsubstitiutes …” limitations [emphasis added] recited in the claim 1 render the claims indefinite because it is not clear what is substituted to those moieties. 
Response to Arguments
Applicant's arguments filed 11/3/2020 averring the instant specification define the metes and bounds of what moieties are being substituted and what compounds being encompassed by the claims, have been fully considered but they are not persuasive. The examiner notes that there is no close set of moieties being disclosed as the definition of substituted moieties in the instant .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-16, 18, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/039988 (‘988) in view of He et al., Blood, 2013;122(25):4119-4128.
‘988 teaches the herein claimed EZH2 inhibitors as effectively inhibit EZH2 activity (see page 2-3, also claim 4, and the Compounds of subgroup C in page 16: when R1 is isopropyl, X is propyl, Z is methyl, R3 is H, R6 is 6-(4-methyl-1-piperazinyl)-3-pyridinyl; also example 11 in page 65, with a 4-methyl-1-piperazinyl-3-pyridinyl instead of the 4-pyridinyl moiety, such as the moiety in example 87 in page 122). 
‘988 does not expressly teach the method of treating chronic graft-versus-host disease (cGVHD).
He et al. teaches the loss of EHZ2 in T-cell would inhibit GVHD activity by regulating T-cell immunity (see the abstract). He et al. teaches EZH2 deficiency affects and reduce the later stage of GVHD induction (see page 4125, col. 2, last paragraph).

One of ordinary skill in the art would have been motivated to employ known agents that block EZH2 activity, such as the herein claimed compounds taught in ‘988, in a method of cGVHD. The examiner notes that as disclosed in ‘988, subgroup C of the compounds, when R1 is isopropyl, X is propyl, Z is methyl, R3 is H, R6 is 6-(4-methyl-1-piperazinyl)-3-pyridinyl, it is the first compound of instant claim 7. Furthermore, these moieties are exemplified in compounds of ‘988: R1 is isopropyl, X is propyl, Z is methyl, R3 is H are exemplified in compound of example 11; and R6 is 6-(4-methyl-1-piperazinyl)-3-pyridinyl is exemplified in compound of example 87. Since the deficiency of EZH2 would impede the induction process of GVHD, employing any compounds of subgroup C in ‘988, especially when the those moieties are exemplified, in the method of inhibiting EZH2, and thereby treating cGVHD, would be reasonably expected to be effective i, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/3/2020 averring the failure of the cited prior art to provide any motivation to choose the elected specie, have been fully considered but they are not persuasive. At the outset, the examiner notes that the elected specie is encompassed by the genus of compounds taught in the cited prior art. Furthermore, all of the specific moieties attached to the core structure have been exemplified in two compounds. Although these moieties do not appear to be in a same compound, these moieties nevertheless are exemplified and therefore, one of ordinary skill in the art would employ the compounds having these moieties as EZH2 inhibitors to treat the chronic GVHD as herein claimed.  In addition, since similar EZH2 inhibition activities would be expected .
Applicant’s arguments averring the cited prior art’s failure to suggest the treatment of chronic GVHD have been considered, but are not found persuasive. The examiner notes that He et al. teaches EZH2 omission (knock out) or inhibition would affect the donor T-cell and the alloantigen-activated T-cells activities, which in turn affecting the GVHD progress. It is not clear why affecting these T-cells function through EZH2 inhibition would not be reasonably expected to result in therapeutic effectiveness of GVHD, chronic or acute. The applicant has not provide evidence to show that such T-cell function modulation would only be effective in treating acute GVHD and not chronic GVHD. Accordingly, the instant claims are considered properly rejected under 35 USC 103a.
Applicant’s arguments averring the presence of unexpected benefits have been considered, but are not persuasive.  The examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, Fig. 9, 10, 16, and 18 merely show that the compounds of herein claimed are effective in treating GVHD, which is expected based on the teachings of the cited prior art.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627